DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata US Patent Application Publication 2009/0224981 Sampo et al. US Patent Application Publication 2019/0273311.
Regarding Claim 1, Shibata teaches a communication terminal (handy terminal Par. 0003) comprising: 
a housing (housing of handy terminal not shown Par. 0003); 
an antenna substrate (2 Fig. 12e Par. 0142) that is formed in a substantially rectangular shape (Fig. 12e);
 an antenna conductor (3 Fig. 12e Par. 0142) arranged on the antenna substrate (Fig. 12e); and 
an antenna surrounding portion (4, 41, 42 Fig. 12e Par. 0142) made of metal, the antenna surrounding portion surrounding the antenna substrate (Fig. 12e).
Shibata is silent on the antenna surrounding portion being arranged in the housing.
However, Sampo et al. teaches a housing (60 / antenna cover not shown Fig. 7 Par. 0079) in which antenna substrate (50 Fig. 7 Par. 0079) is arranged inside the housing.
In this particular case, providing a housing in which the antenna substrate is arranged in is common and well known in the art as evident by Sampo et al. in order to hold the antenna substrate.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to arrange the antenna substrate of Shibata which is surrounded by the surrounding portion within the housing based on the teachings of Sampo et al. in order to provide a protective enclosure for the antenna substrate.
Regarding Claim 2, Shibata as modified teaches wherein the antenna conductor is formed in a substantially rectangular shape (Fig. 12e), and the antenna conductor has (i) long sides parallel to a longitudinal direction of the antenna substrate (Fig. 12e) and (ii) short sides parallel to a direction orthogonal to the longitudinal direction (Fig. 12e).
Regarding Claim 3, Shibata as modified teaches wherein the antenna conductor is formed in a substantially rectangular shape (Fig. 12e).
Shibata is silent on the antenna conductor has (i) short sides parallel to a longitudinal direction of the antenna substrate and (ii) long sides parallel to a direction orthogonal to the longitudinal direction.
However, Shibata teaches different length configurations of the antenna conductor to operate at specific frequencies (Par. 0143, 0144).
In this particular case, configuring the length of the short and long sides of the antenna conductor is common and well known as evident by Shibata in order to obtain a specific frequency of operation (Par. 0143, 0144).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configuring the lengths of the short and long sides of the antenna conductor based on the teachings of Shibata as a result effect in order to obtain a specific frequency of operation.
Regarding Claim 4, Shibata as modified teaches the communication terminal according to claim 1 as shown in the rejection above.
Shibata is silent on wherein the housing includes a rear cover that is arranged on a rear surface side of the housing and faces the antenna substrate, and the antenna surrounding portion is screwed via the rear cover.
However, Sampo et al. teaches wherein the housing includes a rear cover that is arranged on a rear surface side of the housing and faces the antenna substrate (60 / antenna cover not shown Fig. 7 Par. 0079 as modified in claim 1 above), and the antenna surrounding portion is screwed via the rear cover (through screws 67 Figs. 6-10 Par. 0067, 0075).
In this particular case, providing a screw to attach multiple elements is common and well known in the art as evident by Sampo et al. Par. 0067, 0075.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the housing of Shibata with a rear cover and screw based on the teachings of Sampo et al. in order to securely attach the antenna substrate including the antenna surrounding portion via the rear cover.
Regarding Claim 5, Shibata as modified teaches the communication terminal according to claim 1 as shown in the rejection above.
Shibata is silent on wherein a length of the antenna substrate in a longitudinal direction is one wavelength of radio waves radiated from the antenna conductor.
However, Shibata teaches different length configurations of the antenna conductor / substrate (Par. 0143, 0144 / half wavelength or above Par. 0009, 0145).
In this particular case, configuring the length the antenna conductor / substrate is common and well known as evident by Shibata in order to obtain a specific frequency of operation / increase gain (Par. 0009, 0143, 0144, 0145).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configuring the length the antenna substrate to one wavelength in the longitudinal direction based on the teachings of Shibata as a result effect in order to obtain a specific frequency of operation and increase gain, thereby improving the antenna performance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata US Patent Application Publication 2009/0224981 Sampo et al. US Patent Application Publication 2019/0273311 as applied to claim 1 above, and further in view of Kato et al. US Patent Application Publication 2012/0105302.
Regarding Claim 6, Shibata as modified teaches wherein the antenna substrate includes: an antenna surface (3 Fig. 12e Par. 0142) provided with the antenna conductor; and a power supply surface that has a stub (121 through 2g Fig. 2 Par. 0133); the antenna conductor is electrically conductive with the stub via a power supply point (100 Fig. 2 Par. 0133) connected to a transmission line (100 Fig. 2 Par. 0133).
Shibata is silent on a ground surface that faces the antenna surface and is provided with a ground conductor; and a plurality of transmission lines having different line widths and connected in series, the stub is located between the antenna surface and the ground surface.
However, Kato et al. teaches on a ground surface that faces the antenna surface and is provided with a ground conductor (26 Fig. 4); and a plurality of transmission lines having different line widths and connected in series (24’ has ends at b5 & b2 wider than the rest of the segments and are all connected in series as seen in Fig. 4 / also see 24 Fig. 2 having W1 narrower than ends / “The line widths of the linear conductors 24 and 24 a may be the same or different” Par. 0077), the stub is located between the antenna surface and the ground surface (Fig. 4).
In this particular case, providing a ground conductor, a plurality of transmission lines having different line widths and connected in series, and the stub located between the antenna surface and the ground surface is common and well known in the art as evident by Kato et al. which provides a high degree of design flexibility (Par. 0014, 0066) and results in adjustment of the resonant frequency and facilitates impedance matching (Par. 0075).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna substrate of Shibata as modified with a ground conductor, a plurality of transmission lines having different line widths and connected in series, and the stub located between the antenna surface and the ground surface based on the teachings of Kato et al. in order to obtain a high degree of design flexibility and to provide better performance by facilitating impedance matching through adjustment of the resonant frequency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845